DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-6 and 19-20 in the reply filed on 12/16/2020 is acknowledged.  Withdrawal of Claims 7-18, in the reply filed by the Applicant on 12/16/2020 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 07/16/2018 and 10/17/2019 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 1-2 and 19-20, the term “the dry coating” lacks proper antecedent basis; there is no prior mention of the term, and therefore, the term renders the claims indefinite.  Additionally, it is unclear as to the parameters and conditions that constitute a “dry coating” versus a coating that is not dry.  Therefore, the metes and bounds of the claims are not clearly defined, and the term renders the claims indefinite.  
For purposes of Office examination, the Examiner is interpreting “the dry coating” to mean a cured coating layer under any conditions.

In regards to Claims 2 and 20, the phrase “inorganic binder and inorganic filler are not the same” renders the claim indefinite.  It is unclear as to what attributes are being compared when the inorganic binder and filler are being compared; for example, the binder and filler could not be the same in size, shape, composition, etc.  Therefore the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.  
For purposes of Office examination, the Examiner is interpreting the phrase to mean that the binder and filler differ on at least one material or physical property.

In regards to Claim 6, the terms “hollow beads”, and “sand” and “silica” render the claim indefinite.  The metes and bounds of the claim are not clear, since two limitations are given in a dependent claim with overlapping scopes.  One of ordinary skill in the art would recognize that 
For purposes of Office examination, the Examiner is unable to apply art to the aforementioned limitation.

In addition to the rejections set forth above, Claims 2-12 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-6 and 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over United States Patent Application Publication No. US 2011/0151129 (Castillo).
	In regards to Claims 1 and 19, Castillo teaches a solution imparting water, fire, mold, and pest resistance to wood, which may be applied directly to cellulosic materials and products that include naturally occurring fibers (Abstract), wherein the proposed solution may be used with any type of wood or wood products, including green lumber, timber, OSB, plywood, etc. (¶26), wherein the solution comprises a soluble borate and alkali metal silicate (Claim 1), In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, it is well-settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).  Given that the product of Castillo is similar in composition and structure to that of instant Claim 1, one of ordinary skill in the art would expect it to exhibit the same properties, including improving sag resistance (instant Claim 19). 

	In regards to Claims 3-5, Castillo teaches that silicates such as sodium metasilicate (¶13), potassium metasilicate (¶14) and sodium orthosilicate (¶14) may be used as an acceptable silicate – corresponding to the alkali metal silicate being selected from sodium silicate and potassium silicate (instant Claim 3).  Additionally, Castillo teaches that soluble borates, such as sodium tetraborate (¶13) and disodium octaborate (¶14) – which corresponds to the borate salt being selected from sodium tetraborate and combinations thereof (instant Claim 4), and the inorganic binder comprising sodium silicate and sodium tetraborate (instant Claim 5).\

	In regards to Claims 2, 6, and 20, Castillo teaches the coated fibrous panel and curable coating composition of Claims 1 and 19.  Castillo teaches that the aqueous solution additionally may have a mold inhibitor such as thymol, enthanolamine, or voriconazole, amongst others (¶¶13-14), as well as a carbonate such as sodium carbonate, from about 1 to 10% by mass (¶9).  One of ordinary skill in the art would recognize that limestone, as a carbonate-containing material, or magnesite, could serve as a pH carbonate buffer for the solution of Castillo – corresponding to the coating layer further comprising inorganic filler based on the total weight of the dry coating, and the inorganic binder and filler are not the same (instant Claims 2 and 20), wherein the inorganic filler is selected from limestone or magnesite (instant Claim 6).




Claim 6 is rejected under 35 U.S.C. §103 as being unpatentable over United States Patent Application Publication No. US 2011/0151129 (Castillo) as applied to Claims 1-5, and 19-20 above, and further in view of United States Patent Publication No. US 4,169,735 (Blasko).
	In regards to Claims 2, 6, and 20, Castillo teaches the coated fibrous panel and curable coating composition of Claims 1 and 19.  Castillo teaches that the aqueous solution additionally may have a mold inhibitor such as thymol, enthanolamine, or voriconazole, amongst others (¶¶13-14), as well as a carbonate from about 1-10% by mass (¶9) – corresponding to the coating layer further comprising inorganic filler based on the total weight of the dry coating, and the inorganic binder and filler are not the same (instant Claims 2 and 20).  However, Castillo does not explicitly teach that the coating layer further comprises one of the components explicitly listed in instant Claim 4.
In the same field of coating panel compositions of silicates and borates, Blasko teaches curable one-package compositions which forms products having excellent water resistance as well as other desirable properties by preparing solutions of water soluble silicates and borates (Abstract), wherein certain inorganic pigments can be used in a variety of applications such as coatings, castings, etc. but are particularly useful in protective and decorative applications (Abstract), such as oxides of transition metals such as titanium, zirconium, and aluminum .  Blasko also teaches that other additives employed in coating compositions such as dyes, coloring pigments, inorganic fillers/extenders, surfactants, etc. may be used (Column 3, Lines 34-39) – corresponding to the inorganic fillers of instant Claim 6.
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the inorganic pigments and fillers/extenders of Blasko within the 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2010/0152030 (Anderson) teaches a coating composition that comprises photocatalytic particles and an alkali metal silicate binder comprising a boric acid, borate, or combination thereof. In another aspect, the present invention is directed to a coated article, wherein the coated article has a photocatalytic coating with improved durability on its external surface that is formed from the aforesaid coating composition (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784